Motion to confirm report of official referee recommending that respondent be suspended from the practice of the law for a period of one year. The proof clearly shows, and the referee has found, that respondent has been guilty (1) of “ ambulance chasing ” with the assistance of an individual of long experience in such ventures; (2) of failure to keep, or of destroying, proper books showing financial transactions; and (3) of destroying certain of his records or register of cases. The finding that *770respondent failed to file income tax returns for several years and to file with the Appellate Division in the First Judicial Department (respondent had his office in the borough of Manhattan) retainers of causes arising in Queens county, without going into details, are overlooked because it may be he did not understand the necessity of such filing. The official referee has found that by failing to produce his records, respondent did not intend to thwart the investigation being conducted by Mr. Justice Faber. With this conclusion, the court cannot agree. Instead of frankly admitting his shortcomings, respondent testified that he did not pay for retainers in negligence cases, and gave lame excuses concerning his records. The court cannot confirm the recommendation of the official referee that respondent should be suspended for the period of one year. Respondent is suspended from the practice of the law for the period of three years, subject to the usual directions to be contained in the order. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ.